Citation Nr: 1029294	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include as secondary to a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran served on active duty from February 1957 to November 
1957.  Upon separation from military service, the Veteran was 
granted a physical disability discharge with severance pay.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service connection 
for arthritis of the right hip and a right knee condition because 
the RO determined that the evidence was not new and material.

The Veteran appeared before the undersigned in a Travel Board 
hearing in Detroit, Michigan, in June 2009 to present testimony 
on the issues on appeal.  The hearing transcript has been 
associated with the claims file.

In July 2009, the Board reopened the Veteran's right hip and 
right knee claims and granted service connection for a right hip 
disability, to include osteoarthritis.  The Board also remanded 
the issue of entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected right 
hip disability.  In this decision, the Board also noted that, in 
the Veteran's October 2007 Notice of Disagreement, he asserted 
that there was clear and unmistakable error (CUE) in the January 
1958 rating decision.  Although the Board granted the Veteran's 
claim of service connection for a right hip condition, the Board 
found that the CUE determination regarding the prior denial could 
affect the effective date assigned and, potentially, the amount 
of compensation awarded.  As such, the Board found that the 
Veteran's assertion of CUE in the initial denial of his claim 
must be adjudicated.  The issue pertaining to CUE in the January 
1958 rating decision was therefore referred back to the RO for 
appropriate disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A right knee disability did not increase in severity beyond its 
normal progression as a result of active service, nor does the 
medical evidence demonstrate that a right knee disorder is 
secondary to the Veteran's service-connected right hip 
disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active 
service, nor may such condition be presumed to have been incurred 
or aggravated in service, nor is this condition shown to be 
secondary to the Veteran's service-connected right hip 
disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

In this case, the Veteran seeks entitlement to service connection 
for a right knee disability, to include as secondary to his 
service-connected right hip disability.   

Upon pre-induction examination in October 1956, the examiner 
noted a history of trick knee.  A report of clinical findings 
confirmed that the Veteran identified onset of right knee pain 
prior to service in 1952.  The Veteran contends that he has a 
pre-existing right knee condition that was worsened as a result 
of his military service, aggravated both by his now service-
connected right hip disability and by the circumstances of his 
military service in general.  

In this regard, the Board notes that a Veteran is considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111.  Thus, Veterans are 
presumed to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been an 
induction examination in which the later complained-of disability 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."   
Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  If 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's disability preexisted service, the Board must 
then determine whether there is clear and unmistakable evidence 
that a preexisting disability was not "made worse" or aggravated 
in service such that the presumption of soundness has been 
rebutted.

As noted above, upon pre-induction examination in October 1956, 
the examiner noted a history of trick knee.  A report of clinical 
findings confirmed that the Veteran identified onset of right 
knee pain prior to service in 1952.  Based on these findings, the 
Board finds that there is clear and unmistakable evidence that 
the Veteran had a right knee disability that preexisted service.  
The Board then must determine whether there is clear and 
unmistakable evidence that a preexisting right knee disability 
was not "made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.  

Because the Veteran contended that his pre-existing right knee 
condition worsened as a result of his military service, the 
Board, in July 2009, remanded this matter in order that the 
Veteran may be afforded a contemporaneous medical examination, to 
include medical opinions regarding the Veteran's claims of 
aggravation.  38 C.F.R. §§ 3.306,  3.310 (2008); Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining 
service connection, all theories of entitlement must be 
considered).  

The Veteran was afforded a VA examination dated in August 2009 in 
connection with this claim.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination. The examiner noted the Veteran's medical history for 
the record.  The examiner indicated that the Veteran, while in 
the military, had some pain in his right knee, but that there was 
no history of injury to his right knee.  The Veteran was noted to 
have had right hip and leg pain after service and to have had a 
right total hip arthroplasty around 1988.  After that, the 
Veteran's right knee pain lessened.  After examination, the 
Veteran was diagnosed with mild degenerative arthritis of the 
right knee without any instability.  The examiner then stated 
that the approximate date of onset of the Veteran's chronic 
acquired disability of the right knee was many years after the 
Veteran's military service.  The examiner also stated that, in 
his opinion, the current right knee disability did not increase 
in severity during military service because the disability did 
not exist at the time he was in the service.  Finally, the 
examiner stated that it was not likely that the current right 
knee disability was caused or aggravated by the Veteran's 
service-connected right hip disability.

Based on the foregoing, the Board finds that a preexisting right 
knee disability was not made worse or aggravated in service.  
Here, the medical evidence does not indicate that the Veteran had 
a right knee disability that underwent an increase in severity 
beyond its normal progression during service.   The Veteran's 
service treatment records indicate a history of trick knee noted 
in the Veteran's enlistment examination.  He was also noted to 
have a "bad knee" in March 1957.  In July 1957, the Veteran was 
indicated to have gradually increasing pain in the right knee 
joint with giving way and weakness.  X-rays of the right knee 
were negative.  The Veteran was diagnosed with a right hip 
disability based on x-ray findings.  A September 1957 treatment 
summary noted that the Veteran first noticed right knee pain in 
1952, but had no symptoms at the time of the treatment note.  The 
Veteran was noted to have had various complaints regarding his 
right knee in service.  Examination of the right knee, however, 
was noted to be negative; the Veteran instead was found to have a 
right hip disorder.  The Veteran was medically discharged from 
the service due to a right hip disability.  This was noted on the 
Veteran's Physical Evaluation Board.  No right knee disability 
was noted upon service separation.  Moreover, the August 2009 VA 
examiner concluded that the Veteran's right knee disability did 
not undergo an increase in severity during service.   
Specifically the examiner found that onset of the Veteran's 
chronic acquired disability of the right knee was many years 
after the Veteran's military service.  The examiner also stated 
that, in his opinion, the current right knee disability did not 
increase in severity during military service because the 
disability did not exist at the time he was in the service.  
There is no competent evidence to rebut this evidence or to 
otherwise support the conclusion that the Veteran's right knee 
disability was aggravated by service.

In addition, the Board finds that the Veteran's currently 
diagnosed right knee disability was not aggravated by the 
Veteran's service-connected right hip disorder.  Here, the Board 
notes that the August 2009 VA examiner specifically found that it 
is not likely that the current right knee disability was caused 
or aggravated by the Veteran's service-connected right hip 
disability.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's current right knee disability.  While the Veteran has 
been diagnosed with this condition, the medical evidence is 
against a finding that this condition was aggravated in service 
or by his service-connected right hip disorder.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the August 2009 medical opinion, based as it was on an 
examination of the Veteran and the Veteran's claims file, is most 
probative in this case.  

The Board notes that the Veteran has contended on his own behalf 
that his right knee disability is related to his military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno, supra.  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson, supra.  However, 
"VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and mere conclusory 
generalized lay statement that service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination.  Waters, supra.  
Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357.

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's right knee 
disorder and his military service to be complex in nature.  See 
Woehlaert , supra.  (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Therefore, as the Veteran has only provided his own 
conclusory statements regarding causation or aggravation, the 
Board finds that the Veteran's statements regarding a nexus 
between his right knee disorder and his military service to be of 
little probative value as he is not competent to opine on such a 
complex medical question.  As such, the Board finds that the 
Veteran's contentions regarding his right knee disorder are 
outweighed by the competent and probative August 2009 VA medical 
examiner's findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  The Board may not base 
a decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a right knee disability, to include mild 
degenerative arthritis of the right knee, is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


